Case 1:20-cv-07379-RMB-KMW Document 2 Filed 06/26/20 Page 1 of 8 PageID: 16



NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

DAVID W. ROGERS and
KEVIN L. SWEET,                    :         CIV. NO. 20-7379(RMB-KMW)
                                   :
                 Plaintiffs        :
                                   :
     v.                            :              OPINION
                                   :
WARDEN MATTHEW LEITH, et al.       :
                                   :
                 Defendants        :

BUMB, DISTRICT JUDGE

     Plaintiffs David W. Rogers and Kevin L. Sweet, pretrial

detainees presently confined in Burlington County Jail, bring this

civil rights action under 42 U.S.C. § 1983. (Compl., Dkt. No. 1.)

Plaintiff    David   W.   Rogers       has     established   his   financial

eligibility to proceed in forma pauperis (“IFP”) under 28 U.S.C.

§ 1915(a)(2). (IFP App., Dkt. No. 1-1.) Plaintiff Kevin L. Sweet

did not submit an application to proceed in forma pauperis under

28 U.S.C. § 1915(a)(2). Before Sweet may proceed in this action,

he must either pay the filing fee or obtain IFP status. See Hagan

v. Rogers, 570 F.3d 146, 155 (3d Cir. 2009) (finding the PLRA

requires each prisoner IFP litigant to pay a full individual filing

fee by installment.)

     When a prisoner is permitted to proceed against government

entities or officials without prepayment of the filing fee, 28
Case 1:20-cv-07379-RMB-KMW Document 2 Filed 06/26/20 Page 2 of 8 PageID: 17



U.S.C. §§ 1915(e)(2)(B), 1915A and 42 U.S.C. § 1997(e)(c)(1)

require courts to review the complaint and sua sponte dismiss any

claims that are (1) frivolous or malicious; (2) fail to state a

claim on which relief may be granted; or (3) seek monetary relief

against a defendant who is immune from such relief. For the reasons

discussed    below,    the     Court   dismisses     the    complaint     without

prejudice.

I.   Sua Sponte Dismissal

     Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however   inartfully     pleaded,      must   be   held    to   ‘less   stringent

standards    than     formal    pleadings     drafted      by   lawyers.’”   Id.

(internal quotation marks omitted). A pleading must contain a

“short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “To survive a

motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”
                                        2
Case 1:20-cv-07379-RMB-KMW Document 2 Filed 06/26/20 Page 3 of 8 PageID: 18



Id. (quoting Twombly, 550 U.S. at 556.) Legal conclusions, together

with threadbare recitals of the elements of a cause of action, do

not suffice to state a claim. Id.

      Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If

a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice, but must permit the

amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

II.   DISCUSSION

      A.   The Complaint

      Plaintiffs allege the following in their complaint brought

under 42 U.S.C. § 1983. On May 5, 2020, the E-wing Unit at

Burlington County Jail went on quarantine because Officer Cleary,

the first shift officer, tested positive for COVID-19. (Compl.,

¶6, Dkt. No. 1.) Officer Cleary had direct contact with Plaintiffs

while infected. (Id.) E-wing was never sanitized and the inmates

were not immediately informed. (Id.) Between May 5 and May 12, the

only step taken was temperature checks. (Id.) Symptomatic inmates

were not tested for COVID-19. (Id.) Ten officers tested positive
                                     3
Case 1:20-cv-07379-RMB-KMW Document 2 Filed 06/26/20 Page 4 of 8 PageID: 19



for COVID-19, including Medical Officer Bell, who is dying from

complications. (Compl., ¶6.) Inmates, who are pretrial detainees,

feel afraid for their lives. (Id.)

     Plaintiffs make claims against two defendants for failing to

protect their health and safety, Warden Matthew Leith and Nurse

Connie    Mullins.   (Compl.,   ¶4.)   Plaintiffs   allege   Warden   Leith

allowed ten COVID-19 positive staff into Burlington County Jail

with no regard to inmates’ lives. (Id.) Plaintiffs allege that

Nurse Practitioner Connie Mullins did not answer their grievances,

take their temperatures or perform any tests in response to the

COVID-19 outbreak. (Id.)

     B.     Section 1983 Claims

     Plaintiffs assert jurisdiction under 42 U.S.C. § 1983, which

provides, in relevant part:

            Every person who, under color of any statute,
            ordinance, regulation, custom, or usage, of
            any State or Territory ... subjects, or causes
            to be subjected, any citizen of the United
            States or other person within the jurisdiction
            thereof to the deprivation of any rights,
            privileges, or immunities secured by the
            Constitution and laws, shall be liable to the
            party injured in an action at law, suit in
            equity, or other proper proceeding for
            redress....

     To state a claim for relief under § 1983, a plaintiff must

allege the violation of a right secured by the Constitution or

laws of the United States, and that the constitutional deprivation
                                       4
Case 1:20-cv-07379-RMB-KMW Document 2 Filed 06/26/20 Page 5 of 8 PageID: 20



was caused by a person acting under color of state law. West v.

Atkins, 487 U.S. 42, 48 (1998); Malleus v. George, 641 F.3d 560,

563 (3d Cir. 2011).

           1.    Standard of Law

     A plaintiff may assert a cause of action under 42 U.S.C. §

1983 for violations of his constitutional rights. Section 1983

provides, in relevant part:

           Every person who, under color of any statute,
           ordinance, regulation, custom, or usage, of
           any State or Territory ... subjects, or causes
           to be subjected, any citizen of the United
           States or other person within the jurisdiction
           thereof to the deprivation of any rights,
           privileges, or immunities secured by the
           Constitution and laws, shall be liable to the
           party injured in an action at law, suit in
           equity, or other proper proceeding for
           redress....

     To state a claim for relief under § 1983, a plaintiff must

allege the violation of a right secured by the Constitution or

laws of the United States, and that the constitutional deprivation

was caused by a person acting under color of state law. West v.

Atkins, 487 U.S. 42, 48 (1998); Malleus v. George, 641 F.3d 560,

563 (3d Cir. 2011).

     The Due Process Clause of the Fourteenth Amendment is violated

when a pretrial detainee is subjected to punishment that is not

reasonably related to a legitimate governmental objective. Hubbard

v. Taylor, 538 F.3d 229, 236 (3d Cir. 2008). Unconstitutional
                                     5
Case 1:20-cv-07379-RMB-KMW Document 2 Filed 06/26/20 Page 6 of 8 PageID: 21



punishment   in   violation   of   the    Fourteenth   Amendment   includes

objective and subjective components. Wilson v. Seiter, 501 U.S.

294, 298 (1991). The objective component requires consideration of

whether the “conditions cause inmates to endure such genuine

privations and hardship over an extended period of time, that the

adverse conditions become excessive in relation to the purposes

assigned to them.” Hubbard, 538 F.3d at 233 (internal quotation

marks and citations omitted). This requires consideration of the

totality of the circumstances within an institution. Id.

     The   subjective    component   of    a   Fourteenth   Amendment   Due

Process claim requires a plaintiff to show the defendants acted

with a sufficiently culpable state of mind. Stevenson v. Carroll,

495 F.3d 62, 68 (3d Cir. 2007).

           [A] particular measure amounts to punishment
           when there is a showing of express intent to
           punish on the part of detention facility
           officials, when the restriction or condition
           is not rationally related to a legitimate non-
           punitive government purpose, or when the
           restriction is excessive in light of that
           purpose.

Id. (quoting Rapier v. Harris, 172 F.3d 999, 1005 (7th Cir. 1999)).

                  2.    Analysis

     Plaintiff’s complaint lacks sufficient detail to state a Due

Process claim under the Fourteenth Amendment for several reasons.

To be liable under § 1983, a plaintiff must plead “factual content


                                     6
Case 1:20-cv-07379-RMB-KMW Document 2 Filed 06/26/20 Page 7 of 8 PageID: 22



that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

at 678. Although Plaintiffs allege that Warden Leith is responsible

for the facility, they have not alleged the circumstances under

which ten COVID-19 positive staff members were permitted to have

contact with inmates. For example, Plaintiffs have not alleged

how, when and by whom it was discovered that staff were infected,

whether Warden Leith knowingly permitted staff to have contact

with inmates after they tested positive, Plaintiffs’ specific

contact     with    infected      staff       and   the   duration     and     other

circumstances       surrounding    the        unavailability    of    masks,    hand

sanitizer and cleaning supplies after the COVID-19 outbreak was

known to Warden Leith.

        With respect to Nurse Mullins, Plaintiffs have not alleged

when or how they contacted Mullins, whether they informed her of

having any symptoms or described their exposure to COVID-19 and

their    specific    requests     to   her.     The   Court    will   dismiss    the

complaint without prejudice and Plaintiffs may submit an amended

complaint if they can allege additional facts in support of their

claims. Plaintiff Kevin Sweet must also either pay the filing fee

or submit an IFP application under 28 U.S.C. § 1915(a)(2).



An appropriate Order follows.
                                          7
Case 1:20-cv-07379-RMB-KMW Document 2 Filed 06/26/20 Page 8 of 8 PageID: 23




DATE:   June 26, 2020

                                  s/Renée Marie Bumb
                                  RENÉE MARIE BUMB
                                  United States District Judge




                                     8
